Citation Nr: 1542814	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  10-05 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for hypertension claimed as due to colonoscopy and associated care performed by VA in September 2007. 

2. Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for back pain claimed as due to colonoscopy and associated care performed by VA in September 2007. 

3. Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for neuropathy of the left lower extremity claimed as due to colonoscopy and associated care performed by VA in September 2007. 

4. Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for loss of bowel control claimed as due to colonoscopy and associated care performed by VA in September 2007. 

5.  Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for hydrocele claimed as due to colonoscopy and associated care performed by VA in September 2007. 

6.  Entitlement to an increased rating in for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to September 8, 2007 and 50 percent disabling thereafter.

7.  Entitlement to service connection for polyneuropathies, bilateral hands and upper extremities, as secondary to service-connected diabetes mellitus, type II.

8.  Entitlement to service connection for polyneuropathies, bilateral lower extremities, as secondary to service-connected diabetes mellitus, type II.

9.  Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran served on active military duty from January 1969 to April 1972.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions dated in November 2008 and March 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a January 2012 decision, the Board denied the claims for compensation under the provisions of 38 C.F.R. § 1151.  In addition, the Board remanded a claim for compensation under the provisions of 38 C.F.R. § 1151 for generalized anxiety disorder for the issuance of a Statement of the Case. 

The Veteran appealed the denials contained in the January 2012 Board decision to the United States Court of Appeals for Veterans Appeals (Court).  In a March 2013 Memorandum Decision, the Court vacated all denials contained in the Board decision and remanded the matters to the Board for further adjudication.

In January 2014, the Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing.  A transcript of this hearing is associated with the record.

In April 2014, the Board remanded the claims for compensation under the provisions of 38 C.F.R. § 1151 listed above to the agency of original jurisdiction (AOJ) for additional development.  The Board also remanded the perfected claim for compensation under the provisions of 38 C.F.R. § 1151 for generalized anxiety disorder to the AOJ.

In a June 2015 Decision Review Officer (DRO) decision, the AOJ granted service connection for depression.  A 50 percent rating for PTSD, with consideration of anxiety and depression, was then assigned, effective September 8, 2007.  However, inasmuch as a higher rating is available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Further, as the June 2015 DRO decision granted service connection for depression, such represented a full grant of the benefits sought on appeal for compensation for  mental disorder, and such issue is no longer before the Board for consideration. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

In an August 2015 submission, the Veteran's representative requested that all of his appellate claims be remanded so as to avoid piecemeal adjudication.  The Board notes that, and as detailed in the Remand section below, the Veteran's claims for an increased rating for PTSD as well as service connection for polyneuropathies of the upper and lower extremities and hypertension are being remanded to allow the requested Board hearing to be scheduled.  These claims, however, are not inextricably intertwined with the claims for compensation under the provisions of 38 U.S.C.A. § 1151 as the award of a higher rating and/or service connection would not in any way impact the Veteran's eligibility under 38 U.S.C.A. § 1151.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As such, the Board will consider the claims for compensation under the provisions of 38 U.S.C.A. § 1151 so as to avoid unnecessary delay for the Veteran and wasting VA resources.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to a total disability rating due to service connected disabilities (TDIU) was raised by the Veteran in an Application for Increased Compensation Based on Unemployability (VA Form 21-8940) in June 2015.
This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The issues of entitlement to an increased rating for PTSD as well as service connection for polyneuropathies of the bilateral hands upper extremities, polyneuropathies of the bilateral lower extremities and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  The Veteran's hypertension did not undergo an increase in disability, nor was it incurred as an additional disability, as a result of the colonoscopy and associated care performed by VA in September 2007. 

3.  The Veteran's degenerative disc disease of the lumbar spine did not undergo an increase in disability, nor was it incurred as an additional disability, as a result of the colonoscopy and associated care performed by VA in September 2007. 

4.  The Veteran's lumbar radiculopathy of the left lower extremity did not undergo an increase in disability, nor was it incurred as an additional disability, as a result of the colonoscopy and associated care performed by VA in September 2007.

5.  The Veteran's anal leakage of undetermined etiology and irritable bowel syndrome did not undergo an increase in disability, nor was it incurred as an additional disability, as a result of the colonoscopy and associated care performed by VA in September 2007.

6.  The Veteran's hydrocele did not undergo an increase in disability, nor was it incurred as an additional disability, as a result of the colonoscopy and associated care performed by VA in September 2007.





CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for hypertension are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R.       §§ 3.102, 3.361 (2015). 

2.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative disc disease of the lumbar spine, claimed as back pain, are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015). 

3.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for lumbar radiculopathy of the left lower extremity, claimed as neuropathy of the left lower extremity, are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).

4.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for anal leakage of undetermined etiology and irritable bowel syndrome, claimed as loss of bowel control, are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).

5.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for hydrocele are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R.            §§ 3.102, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2008 letter, sent prior to the initial unfavorable decision issued in November 2008, advised the Veteran of the evidence and information necessary to substantiate his claims in accordance with 38 U.S.C. 1151.  This letter advised the Veteran of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Finally, neither the Veteran nor his representative have alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records, VA outpatient treatment records and various private treatment records have been obtained and considered.  A July 2014 response from the Gulfview Walk-in Clinic indicated that the requested records from 2007 had been destroyed.  The Veteran was informed of this negative response in an October statement of the case.  Finally, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Board obtained a VA medical opinion in May 2015 in order to adjudicate the Veteran's claims.  The examiner who offered the VA opinion provided an analysis and rationale based on her review of the records.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the examiner in May 2015 is sufficient to assist VA in deciding the claims. 

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the April 2014 remand directives by obtaining the Veteran's SSA records, obtaining VA treatment records, requesting various private treatment records and obtaining a VA medical opinion in May 2015, as applicable to the instant claims, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

In January 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.               § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned Veterans Law Judge noted that basis of the prior determination and the elements of the claim that were lacking.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his accredited representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or have identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate these claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the necessary elements.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran contends that VA improperly performed a colonoscopy in September 2007 that resulted in a variety of complications.  During his January 2014 hearing, the Veteran testified that he felt something pop in his back while bending down the day after his colonoscopy, that he experienced severe bleeding following the colonoscopy and that a private physician had performed another colonoscopy a few days later and discovered additional polyps that VA did not find.  He also testified that he developed hypertension and a hydrocele as a result of the stress surrounding his colonoscopy and his subsequent job loss.

Compensation under 38 U.S.C.A. § 1151 is awarded for a qualifying additional disability caused by improper VA treatment.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary of the VA, either by a Department employee or in a Department facility and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In Viegas v. Shinseki, the Federal Circuit noted that section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151(a).   Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013);                       § 1151(a)(1)(A), (a)(1)(B).  Thus, section 1151 contains two causation elements-a Veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event. 

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after care or treatment is rendered.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1). 

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional  disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

The Board must weigh any competent lay evidence and to make a credibility determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).   Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

First, the Board notes that the Veteran has not contended and the record does not otherwise show that he was not properly informed of potential risks of the procedure or that he did not provide properly informed consent for the procedure. To the contrary, VA records of the hospitalization and surgery document that informed consent was given prior to the procedure and that proper instructions were given following the procedure including actions to be taken by the patient in the event of complications such as bleeding. 

The record does contain a record of private colonoscopy a few days following the VA procedure on September 4, 2007, based on complaints including blood per rectum.  That colonoscopy did reveal a large amount of blood in the colon and multiple ulcerations from the prior, VA colonoscopy.  One of these ulcers was observed to have a visible vessel at the edge that was slowly oozing.  The ulcerations were otherwise observed to have grey-yellow bases and were without evidence of active bleeding.  Some additional polyps were also removed, pathology reports of which revealed them not to be malignant.  Treatment included clipping of all the polyp removal sites, based on slow oozing observed even after electrocautery.  The private treating physician did not address or identify any negligence or any improper procedure in the initial VA colonoscopy.

Turning to the issue of whether the Veteran incurred additional disability as a result of his September 2007 VA colonoscopy, the Board notes that the record contains a several medical opinions which it must consider and weigh  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).   See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  However, when faced with conflicting medical opinions, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The first of such opinions is reflected in an October 2008 VA examination report.  The examiner opined that he could see no evidence of any carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing the Veteran's care.  The examiner noted that the Veteran's primary problem had been excessive bleeding, that this was a well known complication of colonoscopies, that this happened quite frequently even under the best of care and that it was not a desired complication.  The examiner further opined that he believed that the rest of the Veteran's medical conditions that he related to this colonoscopy were not due to any negligence in the care done by VA.  However, this examiner did not specify which other conditions he was addressing in his opinion and did not state what the Veteran's conditions actually were.  Moreover, no rationale was provided for this opinion.  See Nieves-Rodriguez, supra; see also Stefl, supra.  Therefore, and consistent with the Court's findings in the March 2013 Memorandum Decision, this opinion is afforded little, if any, probative weight. 

A July 2013 opinion from Dr. B. B., a private physician, indicates that he "propose[d] a direct relation between the biopsychosocial trauma of the first colonoscopy and resulting life threatening hemorrhage and [the Veteran's] subsequent decline in health, wellness and ability."  However, this examiner also did not specify which conditions he was considering in his opinion and did not state what the Veteran's conditions actually were.  Moreover, no rationale was provided for this opinion.  See Nieves-Rodriguez, supra; see also Stefl, supra.  Therefore, this opinion is afforded little, if any, probative weight. 
A February 2014 statement from Dr. R. H., the Veteran's private physician, indicates that he had treated the Veteran on an emergency basis in September 2007 for management of acute lower gastrointestinal bleed.  He noted that the Veteran required repeat colonoscopy to manage this acute lower gastrointestinal bleed, that the colonoscopy revealed multiple ulcerations compatible with prior endoscopic interventions such as polypectomy sites and that active bleeding was noted.  He further noted that a "couple more polyps were noted" and successfully resected, that the removed polyps were different sizes, that the pathology report had proved that the polyps were precancerous.  The physician further stated that the purpose of a colonoscopy was to remove all polyps completely in their entirety, and that finding additional polyps on a colonoscopy done only a few days after an index colonoscopy was concerning to both the patient and the practitioner who did the original procedure.  He further noted that he did not have a copy of the previous colonoscopy report and did not know if the endoscopist had reported complete resection of all polyps or whether bowel prep had been good and adequate for a good colonoscopy.  Hence, the physician indicated that it was very difficult for him to make a statement regarding the previous colonoscopy.  He further noted that missed lesions were a problem that unfortunately happened more often than the general public knew and that the American College of Gastroenterology and the American Society of Gastrointestinal Endoscopy were trying hard to create new guidelines to minimize such a problem.  The Board notes that while this physician provided a detailed description of his treatment of the Veteran, he provided no medical opinion as to whether the Veteran suffered additional disability as a result of his September 2007 VA colonoscopy.

A May 2015 VA examiner, following a physical examination and a review of the Veteran's claims file, diagnosed him with anal leakage of undetermined etiology, irritable bowel syndrome, hypertension, hydrocele, degenerative disc disease of the lumbar spine and lumbar radiculopathy of the left lower extremity.  The examiner opined that it was less likely than not that the Veteran incurred additional disability as a result of his September 2007 VA colonoscopy.  The examiner reasoned that she had reviewed the medical literature, including Up-To-Date, and that such literature had no information that gastrointestinal bleeding or colonoscopy caused or aggravated hypertension.  The examiner further noted that the evidence clearly showed that the Veteran was developing hypertension prior to his colonoscopy and that his development of hypertension was just the natural progression of his pre hypertension.

With regards to the lumbar degenerative disc disease and neuropathy, the May 2015 examiner further noted that the Veteran's back pain had started prior to his gastrointestinal bleeding, as the private treatment records show that he had been treated for back pain the day prior to seeking treatment for gastrointestinal bleeding that had begun that day.  She also noted the January 2006 VA treatment note, which reflects the Veteran's reports of a burning feeling behind his left knee and back pain, and stated that such indicated that his back pain and burning pain in the leg started prior to the colonoscopy.  She also noted that a review of the medical literature, including Up-To-Date, indicates that degenerative disc disease was an age related condition, was more likely to occur in people who smoked cigarettes and those who performed heavy physical work and that people who were obese were also more likely to have symptoms of degenerative disc disease.  The examiner further opined that there was no medical evidence to suggest that gastrointestinal bleeding or colonoscopy caused or aggravated degenerative disc disease of the lumbar spine and/or lower extremity neuropathy.  She also opined that the Veteran's neuropathy was due to his degenerative disc disease of the lumbar spine.

Further, with regards to anal leakage, the May 2015 VA examiner opined that a review of the medical literature, including Up-To-Date, had no information suggesting that gastrointestinal bleeding or colonoscopy caused or aggravated the loss of bowel control.  The examiner further noted the January 2007 VA treatment note, which reflects the Veteran's complaints of continued bowel problems and that he must go immediately after eating or otherwise he soils himself, and that such treatment note indicated that this complaint existed prior to his colonoscopy.  Finally, the May 2015 VA examiner opined that there was no medical evidence in the literature suggesting that gastrointestinal bleeding or colonoscopy caused or aggravated hydroceles and that a review of the medical literature, including Up-To-Date indicated that hydroceles that appeared later in life may be caused by an injury or surgery to the scrotum or groin area.  The examiner further noted that the Veteran had been treated for epididymitis in June 2008, that a computed tomography (CT) scan showed asymmetrical thickening of structures with mild fatty tissue stranding in the right inguinal canal suggesting an inflammatory process with a tiny hydrocele in the visualized right testicle and that he had sustained a trauma to his groin, namely a propane free burn to his lower abdomen and genitalia in 1995.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra. The Board accepts this opinion as probative of the question as to whether the Veteran suffered from additional disability as a result of his September 2007 VA colonoscopy.

Therefore, the Board finds that compensation under 38 U.S.C.A. § 1151 for anal leakage of undetermined etiology, irritable bowel syndrome, hypertension, hydrocele, degenerative disc disease of the lumbar spine and lumbar radiculopathy of the left lower extremity is not warranted as the September 2007 VA colonoscopy did not result in an additional disability or an increase in severity of existing disorders.  

The Board also notes that in a June 2015 statement, the Veteran indicated that he was willing to concede "residuals denied" but that the VA procedure had been "botched."  While the September 2007 VA colonoscopy may have been performed negligently or without the proper skill, the question in this case is whether any such deficiency in treatment or performance resulted in additional disability for the Veteran.  See 38 C.F.R. § 3.361(c)(1).  Here, the May 2015 VA examiner's opinion-the only probative opinion of record-indicates that the Veteran did not suffer additional disability as a result of the September 2007 VA colonoscopy.  Therefore, the Veteran's claims cannot be granted as he suffers from no additional disability attributable to the September 2007 VA colonoscopy.

The Board acknowledges the Veteran's sincerely held belief that his September 2007 VA colonoscopy was negligently performed and that it had resulted in additional disabilities.  However, the record does demonstrate that he possesses any clinical or diagnostic medical knowledge or skills.  Although the Veteran, as a lay person, may report on his observable symptoms and discomfort and the nature of the treatment he received in the past for his existing disorders, an assessment of the severity and proper treatment for his symptoms on a specific occasions is a complex medical matter requiring training and clinical experience that the Veteran does not possess.  Therefore, his own assessment of the cause of his symptoms or disabilities
are not competent as such are complex medical questions and his statements in this regard are non-probative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

As the weight of competent evidence shows that the Veteran did not incur additional disabilities or an increase in the severity of existing disabilities as a result of the September 2007 VA colonoscopy, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for hypertension claimed as due to colonoscopy and associated care performed by VA in September 2007, is denied.

Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for degenerative disc disease of the lumbar spine, claimed as back pain, claimed as due to colonoscopy and associated care performed by VA in September 2007, is denied.

Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for neuropathy of the left lower extremity claimed as due to colonoscopy and associated care performed by VA in September 2007, is denied.

Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for anal leakage and irritable bowel syndrome, claimed as loss of bowel control, claimed as due to colonoscopy and associated care performed by VA in September 2007, is denied.

Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for hydrocele claimed as due to colonoscopy and associated care performed by VA in September 2007, is denied.


REMAND

With regards to the claim for an increased rating for PTSD and the claims for service connection for polyneuropathies of the upper and lower extremities and hypertension, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO in his October 2014 substantive appeal.  The Veteran representative also requested a remand to allow for the scheduling of this hearing in an August 2015 submission.  To date, the Veteran has not been afforded this requested Board hearing and there is no indication that he has withdrawn such request.  Therefore, a remand is necessary in order to afford the Veteran his requested Board hearing.  See 38 C.F.R. § 20.700; see also 38 U.S.C.A. § 7107 and 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (pertaining specifically to hearings before the Board).   

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board hearing before a Veteran Law Judge sitting at the RO as to issues of entitlement to an increased rating for PTSD and entitlement to service connection for polyneuropathies of the upper and lower extremities and hypertension.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


